Citation Nr: 1410906	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for major depression, also claimed as a mood disorder.

2.  Entitlement to service connection for major depression, also claimed as a mood disorder, as secondary to service-connected residuals of a left elbow injury and pseudofolliculitis barbae.

3.  Entitlement to a compensable rating for service-connected pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for pseudofolliculitis barbae and denied service connection for major depression, also claimed as a mood disorder.

By way of background, in November 2009, the Board denied the Veteran's claim for service connection for major depressive disorder.  In April 2010, he filed a claim to reopen along with a letter from a private treatment provider in support of his claim.  In June 2011, the RO reopened the claim and continued the denial of service connection. 

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to a compensable rating for pseudofolliculitis barbae  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2009 decision, the Board denied entitlement to service connection for major depressive disorder.  The Veteran did not appeal.

2.  Evidence received since the November 2009 Board decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.

3.  Major depression, claimed as a mood disorder, did not have its onset during active service and was not proximately caused by or proximately aggravated by a service-connected disease or injury.

CONCLUSIONS OF LAW

1.  The November 2009 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for major depression, also claimed as a mood disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for major depression, also claimed as a mood disorder, have not been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, in a February 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records and private treatment records.  It is also clear from review of the evidence that VA acquired the Veteran's VA treatment records and those were considered by the RO and by the VA examiners reviewing the claims file.  The Board acknowledges that those records are not associated with the claims file that is before the Board.  However, there is no indication that the absence of these records is in any way prejudicial to the Veteran in determining his entitlement to service connection.  In his August 2008 Form 9, the Veteran indicated he saw Dr. E.H., a private psychiatrist, for his treatment and was not seeking treatment at VA.  The Board concludes that a remand to associate the VA treatment records with the claims file would be of no benefit to the Veteran.  In other words, the presence of the VA treatment records in the file would not change the decision rendered herein because they would not be relevant to a consideration of the issue on appeal or determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded three VA examinations in connection with his claim.  In 2007, 2011 and 2013, VA psychologists reviewed the Veteran's claims file, to include all relevant medical records, and considered the Veteran's subjective complaints.  The Board finds that the examinations are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In 2010, following the 2009 Board decision, the Veteran submitted a letter from a private treatment provider, Ms. L.G..  Her letter included the opinion that the Veteran's depressive symptoms are a result of his service-connected health problems.  The letter is not cumulative or redundant of the evidence of record in November 2009, and raises a reasonable possibility of substantiating the claim by addressing the possible link or nexus between the Veteran's psychiatric condition and his service-connected disabilities.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  The appeal, to this extent only, is granted.

III. Entitlement to Service Connection

The Veteran contends his major depression, claimed as a mood disorder, is secondary to his service-connected disabilities, to include residuals of a left elbow injury and pseudofolliculitis barbae.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In this case, the Veteran's service treatment records do not include any complaints of or treatment for psychiatric problems.  The Veteran did not seek treatment for psychiatric symptoms until 2006, thirty years after separation from service.  A treatment record from November 2006 includes a diagnosis of chronic major depression by Dr. E.H. and a statement that the Veteran's feelings of "depression, lack of energy, anger and agitation and helplessness began when he was in the service."  See Dr. E.H. November 2006 Letter.  The doctor provided no rationale for that broad statement.  He also did not acknowledge the long period of time that elapsed between the Veteran's period of service and when he initially sought psychiatric treatment.  

In August 2007, the Veteran underwent a VA examination in connection with his claim.  The VA psychologist noted suspicious and guarded behavior and paranoid ideation.  The examiner did not find that the Veteran met the DSM-IV criteria for the diagnosis of a psychiatric disorder and found instead a history of alcohol abuse and traits of a paranoid personality disorder.  After review of the claims file, including the private treatment records from Dr. E.H., the examiner opined that there was no psychiatric disability directly related to service or to the Veteran's service connected disabilities.  He stated:

I do not see evidence of a chronic major depression disorder in my evaluation.  I felt many of the past difficulties in social and occupational functioning were due to paranoid personality traits.  I do not think the paranoid traits or the alcohol abuse was caused by or a result of post-operative residuals of the left olecranon [a left elbow injury].

In November 2009, the Board reviewed the evidence and denied the claim.

Thereafter, in April 2010, the Veteran submitted a record from Ms. L.G., a psychological associate.  She evaluated the Veteran with "Mood Disorder Due to Residuals of Fractured Left Olecranon and Pseudofolliculitis Barbae".  She indicated that the Veteran does not have full range of motion in his left arm due to a fall in service and his left hand is numb.  She also listed many other physical disabilities, including, but not limited to, arthritis in the shoulder, nerve damage in the right hand, gout and hypertension.  She stated that "[a]s a result of his broken arm [during service], [the Veteran] suffers from a number of depressive symptoms including depressed mood during most of the day, every day."  Ms. L.G. concluded that his disorder was caused by his "service related health problems."  No supporting rationale was provided for this conclusion.

 In February 2011, the Veteran underwent another VA examination.  A different VA psychologist noted the Veteran had recently lost his mother and that he continued to use alcohol.  Hypertension, gout, ankle pain and problems in both hands were noted.  The Veteran was not seeking psychiatric treatment or taking any medications at that time.  His symptoms included having a short attention span, problems with memory and concentration, sleep impairment and issues with impulse control.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for any mental health condition and that "his mood is not caused by or a result of post-operative residuals of fracture of the left olecranon."

In July 2011, the Veteran submitted another letter from Ms. L.G..   She again diagnosed "Mood Disorder Due to Residuals of Fractured Left Olecranon and Pseudofolliculitis Barbae."  She stated:

Client's depression still significantly affects his life.  He feels sad when he thinks about the job opportunities he missed because he was not able to shave [due to pseudofollicultis barbae].  He could not get a job working at the Metro in DC because he had a beard.  He misses being able to play sports and exercise the way he did before he broke his arm.  He is having more trouble lifting things and is dropping things more often.  He is experiencing crying spells more often.  His appetite is poor.  He reports that he feels hopeless and helpless about his future and how he will support himself.  Consider him to be totally and permanently disabled.

In March 2013, the Veteran underwent a third VA examination.  Psychological testing was performed and a licensed neuropsychologist considered the Veteran's social, occupational, familial and medical history in depth.

The examiner reviewed the Veteran's employment history which included working as a police man for four years after service. Thereafter, he managed a shoe store and then trained to become a diesel automobile mechanic.  He worked in that capacity for over 20 years.

The examiner noted that the Veteran's psychiatric history is unremarkable until he began having mood complaints in the mid-2000s after losing his job as a diesel mechanic in 2005 on account of a DUI/DWI. The record also reflects he remains unemployed due to an ankle disability.  The examiner noted that the Veteran has not sought psychiatric treatment since 2006 when he first visited Dr. E.H. 

The VA examiner diagnosed Anxiety Disorder NOS and Personality Disorder NOS.  
As to the psychiatric diagnoses, the examiner opined:

[The Veteran] presents with mixed mid-to-moderate severity anxiety and depressive symptoms that are longstanding and reactive to social/interpersonal stressors at the time and fueled primarily by Axis II personality disorder features (Cluster A), which are judged to be longstanding and have their genesis in his pre-military service developmental history.

The Veteran's claim that his olecranon fracture, scar and skin condition (all service incurred) as being the progenitors of his mood condition and personality disorder is not supported by the documentary evidence of his psychiatric condition while in service.  There is no clear nexus between his physical condition complaints and the veteran's mood disorder claim.  A causal nexus does exit, however, between his maturational/developmental history and personality disorder, which in turn amplifies and exacerbates mood complaints and depressive/anxiety symptoms.

The examiner considered whether it was at least as likely as not that the Veteran's depression was proximately due to his service-connected disabilities.  He opined that there is no "convincing and psychiatrically supporting nexus between the Veteran's left olecranon fracture, surgical scar and pseudofollicultis barbae and his mood/depression complaints."  His rationale included that the STRs did not demonstrate any evidence of psychiatric concerns and that the Veteran maintained gainful employment for decades following service without apparent issue.  In addition, he concluded that the Veteran's social/interpersonal difficulties are more likely than not secondary to his longstanding personality disorder.

As to whether the Veteran's depression was at least as likely as not aggravated beyond its natural progression by his service-connected conditions, the examiner determined that his mood issues, which result from his personality disorder factors, (e.g., self-imposed isolation, paranoid ideation, general distrust of others and interpersonal distancing) are not aggravated by the residuals of a left elbow injury or his pseudofolliculitis barbae. His rationale was that the Veteran's mixed paranoid and schizotypal personality disorder features have caused adjustment difficulties over the years, but his military service, to include injuries sustained therein, did not aggravate the personality disorder or the post-military mood issues that are secondary to the personality disorder.  The examiner did not find that there were increased manifestations of a mood disorder that were proximately due to his left elbow injury or his skin condition.

The Veteran insists that his "mood disorder is due to [his] service connected conditions and not [his] non-service connected conditions" and feels he is being denied due process.  See July 2011 Notice of Disagreement.  The Board sympathizes with the Veteran and acknowledges the three letters provided from private practitioners indicating his service connected health issues are causing his mood issues.  However, those statements are based entirely on the Veteran's subjective report, without a review of the claims file and without consideration of the other aspects of the Veteran's life beyond his multiple health conditions.  In addition, Ms. L.G., is a psychological associate unlike the licensed practitioners who performed the VA examinations.   Most notably, the opinions provided by Dr. E.H. and by Ms. L.G. provide conclusions without a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the value of a medical opinion is in its reasoning and a report with only data and conclusions is to be afforded no weight).

As a lay person, the Veteran is competent to relate his symptoms as they come to him through his senses.  He is not competent, however, to opine as to the etiology of a psychiatric disorder as that requires medical knowledge and expertise.

Upon review of the evidence, the Board affords the most probative weight to the well-considered and detailed 2013 VA examination report.  The neuropsychiatrist considered all the medical evidence, to include the private treatment records and the letters from Dr. E.H. and Ms. L.G. that support the Veteran's claim.  He provided summaries of that evidence as part of his thorough review.  In addition, the examiner considered the Veteran's entire familial, social and occupational history.  He considered carefully all of the Veteran's symptoms, performed testing and provided a detailed rationale justifying his opinion that the Veteran's symptoms are secondary to his personality disorder and are not due to or aggravated by his skin condition or the residuals of a left elbow injury.  The Board notes that congenital or developmental defects (including personality disorders) are not diseases for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for major depression, claimed as a mood disorder, is reopened.

Service connection for major depression, also claimed as a mood disorder, is denied.


REMAND

Reason for Remand: To afford the Veteran an additional skin examination specifically for rating purposes.

Pseudofolliculitis barbae is not listed in 38 C.F.R. § 4.118, which contains the diagnostic codes applicable to the rating of skin disorders. When an unlisted disorder is encountered, it is permissible to rate under a closely related disease or injury in which the anatomical localization and symptomatology are closely analogous.   For skin, a compensable disability rating may be warranted under Diagnostic Code 7806 for dermatitis or eczema, Diagnostic Code 7800 for disfigurement of the head, face, or neck; or under Diagnostic Codes 7801-7805 for scars, depending upon the predominant disability.  38 C.F.R. § 4.118.
In November 2010, the Veteran underwent a VA skin examination in connection with his claim for service connection for pseudofolliculitis barbae.  The examiner reviewed the claims file.  The examiner stated as follows:

[w]here we would have ordered pictures as evidence of Pseudofolliculitis barbae, currently, no evidence of Pseudofolliculitis barbae or residuals are present on the veteran's face because he is wearing a full bread.  I am unable to assess the skin on his face.

In his May 2013 Form 9, the Veteran voiced concern that the VA examination was inadequate because "20 to 40 percent of the exposed areas" of his body were never considered.  This statement may be an indication that the severity of his condition has increased since 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).   In addition, Diagnostic Code 7806 considers the percentage of the entire body that is affected by the condition, and the examiner mentioned disfigurement in the examination report, but did not provide any detail as to whether that related to the Veteran's pseudofolliculitis barbae.  

To afford the Veteran every opportunity, the Board will remand the claim for a new skin examination.  

Also on remand, all the Veteran's VA treatment records must be associated with the claims file so if the case is returned to the Board they are available for consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain all the Veteran's VA treatment records and associate them with the claims file.

2.  Obtain from the Veteran the names and addresses of any non-VA medical care providers who have treated him for his pseudofolliculitis barbae since November 2010.  After securing any necessary authorization or medical releases, the RO should make reasonable efforts to obtain the records and associate them with the claims file. All attempts to obtain the records should be noted  and if any records are found to be unavailable, the Veteran must be notified and given an opportunity to provide the records himself.
3.  After the requested development is completed, schedule the Veteran for a skin examination, with a dermatologist, to determine the nature and severity of his pseudofolliculitis barbae.  The examiner should review the claims file as well as the criteria for rating skin disorders under 38 C.F.R. § 4.118.  

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following: 

a) Whether the pseudofolliculitis barbae has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, DC 7800.

b) Whether the pseudofolliculitis barbae has resulted in any scarring of the head, neck or chest, and, if so, a description of the scars, including their length and width, their contour, their texture and whether they are painful or unstable. 

c) The percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.

d) Whether the pseudofolliculitis barbae requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.

Any opinion provided should be supported by a full rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


